         Case 1:20-cr-00042-RMB Document 14
                                         13 Filed 06/22/20
                                                  06/19/20 Page 1 of 1



                      LAW OFFICE OF EDWARD PICHARDO PLLC
                           112 WEST 34th STREET, 17th FLR.
                            NEW YORK, NEW YORK 10120
                                    718-514-9099
                          edp@lawofficeofedwardpichardo.com


                                                    June 19, 2020


VIA ECF                                               Conference is adjourned to 8/6/20 at 10:00 am.
Honorable Richard M. Berman                           Time is excluded pursuant to the Speedy Trial Act
United States District Judge                          for the reasons set forth in this letter.
Southern District of New York
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

       Re:     United States v. Winder Casilla               6/22/2020
               20 Cr. 42 (RMB)

Dear Judge Berman:

       As Counsel for and on behalf of Mr. Winder Casilla, (hereinafter referred as Casilla), we
respectfully request that the status conference scheduled for Tuesday, June 23, 2020 be
adjourned 45 days to allow for further pre-pleading discussions. We hereby waive any Speedy
Trial deadlines in this matter. I have conferred with the Government and they consent to this
adjournment.



Respectfully Submitted

/s/Edward Pichardo_____
EDWARD PICHARDO




                                                1
